Name: COMMISSION REGULATION (EC) No 2401/96 of 17 December 1996 amending Regulation (EC) No 2248/96 on the supply of vegetable oil as food aid
 Type: Regulation
 Subject Matter: America;  trade policy;  processed agricultural produce;  cooperation policy
 Date Published: nan

 18 . 12 . 96 EN Official Journal of the European Communities No L 327/ 13 COMMISSION REGULATION (EC) No 2401/96 of 17 December 1996 amending Regulation (EC) No 2248/96 on the supply of vegetable oil as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Having regard to the Treaty establishing the European Community, Article 1 For lot A points 6 and 7 of the Annex to Regulation (EC) No 2248/96 are replaced by the following: '6 . Product to be mobilized: refined sunflower oil 7. Characteristics and quality of the goods (3) (7): see OJ No C 1 14, 29 . 4 . 1991 , p. 1 (under IILA ( 1 ) (b))' Having regard to Council Regulation (EC) No 1292/96 of 27 June 1996 on food-aid policy and food-aid manage ­ ment and special operations in support of food security ('), and in particular Article 24 ( 1 ) (b) thereof, Whereas Commission Regulation (EC) No 2248/96 (2) issued an invitation to tender for the supply, as food aid, of vegetable oil ; whereas some of the conditions specified in the Annex to that Regulation should be altered, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 17 December 1996 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 166, 5 . 7 . 1996, p. 1 . (2) OJ No L 302, 26 . 11 . 1996, p . 7 .